Mr. Justice Moore,
after stating the case as above, delivered the opinion of the court.
The'question presented for consideration is whether the complaint describes plaintiff’s land with sufficient certainty for identification so that a decree can be predicated thereon. It would be very difficult toi say, from an inspection of the language of the complaint as quoted above, what part of the L. B. Morgan donation land claim had been levied upon by the sheriff. In Ward v. Janney, 104 Ala. 122 (16 South. 73),—a suit to quiet the title to- real property, — the complaint, in respect to the description of the premises,- contains this averment: “The following real estate, situated near the City of Montgomery, Alabama, namely, five acres of land, being a part of lot number five according to the survey made by A. J. Pickett of the land of Mrs. Westcott”; and it was held that the description was insufficient, and that the complaint was vulnerable to a demurrer interposed upon that ground. In the case at bar, the plaintiff not having described the real property with sufficient certainty for identification, no error was committed in sustaining a demurrer thereto', and hence the decree is affirmed. Affirmed.